In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21-1937
ANTHONY C. MARTIN,
                                                  Plaintiff-Appellant,
                                   v.

TIMOTHY REDDEN, et al.,
                                               Defendants-Appellees.
                       ____________________

           Appeal from the United States District Court for the
            Northern District of Indiana, South Bend Division.
        No. 3:18-cv-00595-JD-MGG — Jon E. DeGuilio, Chief Judge.
                       ____________________

        SUBMITTED APRIL 11, 2022 * — DECIDED MAY 16, 2022
                    ____________________

    Before HAMILTON, SCUDDER, and KIRSCH, Circuit Judges.
    PER CURIAM. Anthony Martin appeals the dismissal of
lawsuits he brought under 42 U.S.C. § 1983 and the imposition
of a ﬁling bar as a sanction for submitting a falsiﬁed document

    * We have agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. Fed. R. App. P.
34(a)(2)(C).
2                                                           No. 21-1937

in opposition to a motion for summary judgment. We aﬃrm.
We have chosen to publish this opinion because we have not
recently issued a precedential decision that considered the
propriety of a district court imposing the severe dual sanc-
tions of dismissal and a ﬁling bar when a litigant tries to de-
fraud the court.
    Based on ﬁndings of fraudulent conduct by Martin in sev-
eral cases, two district courts have barred him from ﬁling pa-
pers in civil cases until he pays all his outstanding federal-
court ﬁling fees. A few years ago, the Southern District of In-
diana imposed a ﬁling bar against Martin because he submit-
ted false information in an application to proceed in forma pau-
peris. We aﬃrmed the sanction based on that conduct and his
history of fraudulent ﬁlings. Martin v. Fowler, 804 F. App’x 414
(7th Cir. 2020).
    The second ﬁling bar, and this appeal, arise from a case
based on Martin’s allegation that a guard at the Indiana State
Prison sexually assaulted him. He ﬁled an expansive com-
plaint in the Northern District of Indiana. Upon screening, the
court allowed him to proceed on 18 claims against 59 defend-
ants but severed the unwieldy litigation into seven cases, in-
cluding this one. 1




    1 The other six were: Martin v. Gann, et al., No. 3:16-CV-737-JD (N.D.
Ind. Oct. 27, 2016); Martin v. Zimmerman, et al., No. 3:18-CV-593-JD-MGG
(N.D. Ind. Aug. 6, 2018); Martin v. Pete, et al., No. 3:18-CV-594-JD (N.D.
Ind. Aug. 6, 2018); Martin v. Corizon Health Servs., No. 3:18-CV-596-JD-
MGG (N.D. Ind. Aug. 6, 2018); Martin v. Nelson, et al., No. 3:18-CV-597-JD-
MGG (N.D. Ind. Aug. 6, 2018); Martin v. Lacorise, et al., No. 3:18-CV-598-
JD-MGG (N.D. Ind. Aug. 6, 2018). Martin also had two other pending
cases: Martin v. Livers, et al., No. 3:20-CV-119-JD-MGG (N.D. Ind. Feb. 6,
No. 21-1937                                                            3

    After discovery, the defendants moved for summary judg-
ment on the ground that Martin had failed to exhaust his ad-
ministrative remedies before suing over the alleged assault.
They submitted evidence that Martin began but did not com-
plete the required procedures. He ﬁled a formal grievance,
which was denied and returned to him with the explanation
that an investigator concluded that the assault did not hap-
pen. Martin never appealed. To appeal, Martin would have
needed to check a box on the returned form signifying his dis-
agreement with the result and to have submitted that form for
further review.
   In opposing summary judgment, Martin ﬁled numerous
documents, each supported by an aﬃdavit in which he swore
under penalty of perjury that his submissions were true and
correct. Among those documents was a copy of an “Oﬀender
Grievance Response Report” that purported to show that he
had checked the box to appeal the denial of his assault griev-
ance and had signed and dated the form. The problem was
that the document contained a Bates stamp—GRIEVANCE
000655—that was not Martin’s.
   The defendants moved for sanctions under Federal Rule
of Civil Procedure 56(h) and the district court’s inherent au-
thority. They argued that Martin had forged the signature,
date, and check mark on the grievance form to avoid sum-
mary judgment. The defendants submitted the declaration of
a paralegal in the Indiana Attorney General’s Oﬃce swearing
that a Bates-stamped version of the grievance response form
about the assault, stamped GRIEVANCE 000655, was given to


2020); Martin v. Lewis, et al., No. 3:19-CV-994-JD-MGG (N.D. Ind. Nov. 1,
2019).
4                                                    No. 21-1937

Martin during discovery in another case, Martin v. Zimmer-
man, No. 3:18-CV-593-JD-MGG (N.D. Ind. Aug. 6, 2018). That
version had contained no signature, date, or check mark. The
defendants also argued that Martin falsiﬁed other documents
and forms in his summary judgment response, such as other
grievances on forms that the prison did not even use.
    Martin moved to remove the allegedly falsiﬁed documents
from the record, seeming to try to invoke the safe-harbor pro-
vision of Federal Rule of Civil Procedure 11, which did not
apply under the circumstances. He also asked the court to ap-
point handwriting and computer experts to prove that he had
not falsiﬁed any documents. And, apparently trying to clarify
the circumstances of his past litigation misconduct, he asked
the court to take judicial notice of the reasons for his ﬁling bar
in the Southern District of Indiana. Finally, Martin moved for
sanctions against the defendants—saying they had tampered
with the grievance forms to keep him out of court—and re-
quested a hearing.
    The district court resolved the motions in a single order.
First, it declined to remove the altered documents from the
record, explaining that Martin was not entitled to “one free
opportunity to defraud the court.” It then denied the request
to appoint experts because Martin sought to develop evi-
dence, not interpret it. The court also found that the evidence
of fraud was clear and did not require expert review. The
court took judicial notice of Martin’s prior litigation miscon-
duct and denied his request to sanction the defendants be-
cause he had not shown they had engaged in any sanctionable
conduct.
   Next, the court found preliminarily that Martin had tried
to defraud the court by submitting falsiﬁed documents to
No. 21-1937                                                   5

avoid summary judgment. It ordered Martin to show cause
why it should not dismiss the suit with prejudice and impose
a ﬁling bar. The court took Martin’s request for a hearing un-
der advisement and told him to identify what evidence he
would present at a hearing. The court also advised Martin of
his right to avoid self-incrimination, given that false state-
ments might constitute perjury.
    In response, Martin asserted that he could not have altered
the Bates-stamped grievance form because he lacked access to
a computer and the defendants had conﬁscated his legal doc-
uments. He insisted that the defendants had forged his signa-
ture on the grievance form. As for the outdated grievance
forms, which the defendants said were evidence of fraud,
Martin asked the court to take judicial notice that the forms
were still in circulation at his prison, and he proposed calling
witnesses to testify to that.
    After reviewing the many submissions on sanctions, the
district court found that Martin had knowingly submitted an
altered grievance form to defeat summary judgment. The
court determined that a hearing was unnecessary to resolve
any issue related to the Bates-stamped form because Martin
lacked any evidence that disputed the paralegal’s sworn state-
ment. The court again decided that a handwriting expert was
unnecessary because Martin did not oﬀer any plausible expla-
nation for submitting to the court a document that diﬀered from
the one he had received in discovery. The court chose, how-
ever, not to resolve whether Martin had submitted other
fraudulent documents; it based its sanction decision solely on
the falsiﬁed Bates-stamped grievance form.
   The court then determined an appropriate sanction under
Federal Rule of Civil Procedure 56(h) and its inherent
6                                                     No. 21-1937

authority. See Chambers v. NASCO, Inc., 501 U.S. 32, 44–45
(1991). It described Martin’s history of false statements and
the sanctions that other courts had already imposed on him,
which escalated from the dismissal of one case to the two-year
ﬁling bar we upheld in Martin, 804 F. App’x at 415–16. In the
court’s view, Martin’s misconduct in this case was his most
egregious yet. It warranted a severe sanction, and a ﬁnancial
sanction would be ineﬀective. The court barred him for two
years “from ﬁling any document in any civil case in this court
until he pays all ﬁnes and ﬁling fees due in any federal court,”
citing Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir.
1995). The ﬁling bar does not apply to appeals or to habeas
corpus petitions. But because Martin could not submit any-
thing in the district court, the court also dismissed all of Mar-
tin’s pending civil cases—the cases severed from this one,
plus two more.
    On appeal, Martin argues that the district court abused its
discretion by imposing the two-year ﬁling bar. See Rivera v.
Drake, 767 F.3d 685, 686–87 (7th Cir. 2014). We review the
court’s factual ﬁndings for clear error and the sanction it chose
for an abuse of discretion. Greyer v. Illinois Dep’t of Corrections,
933 F.3d 871, 877 (7th Cir. 2019).
    Martin does not develop an argument about the court’s
factual ﬁnding, and the record amply supports the ﬁnding
that Martin knowingly submitted a fraudulent grievance
form. When given a chance, Martin did not oﬀer contradic-
tory evidence or a plausible explanation for the two versions
of the same grievance form. He argued that he could not have
altered the document because he did not have computer ac-
cess. The problem is that the alterations all appear to be hand-
written, and whether he personally made the alterations does
No. 21-1937                                                     7

not aﬀect whether he knowingly submitted a doctored form as
evidence to try to defeat summary judgment.
    With the basis for the sanction established, the district
court did not abuse its discretion in its choice of severe sanc-
tions, including dismissing the case with prejudice. “[P]erjury
is among the worst kinds of misconduct.” Rivera, 767 F.3d at
686. No one needs to be warned not to lie to the court, Sanders
v. Melvin, 25 F.4th 475, 481 (7th Cir. 2022), and courts have
sanctioned Martin repeatedly for making false statements.
Such actions to corrupt the litigation process waste judicial re-
sources and the time and money of honest parties. See Secrease
v. Western & Southern Life Ins. Co., 800 F.3d 397, 402 (7th Cir.
2015). In this case, the district court’s parsing of Martin’s doc-
tored forms required substantial unnecessary work and di-
verted the court’s attention from honest litigants. See Rivera,
767 F.3d at 686. Martin’s continued abuse of the judicial pro-
cess easily warrants even the severe sanction of dismissal with
prejudice. See Secrease, 800 F.3d at 401. No lesser sanction
would have been adequate here. See Oliver v. Gramley,
200 F.3d 465, 466 (7th Cir. 1999).
    Nor did the court abuse its discretion by imposing a two-
year ﬁling bar, even with the consequence that other civil
cases were dismissed with prejudice. Martin’s conduct in this
case and others cannot be tolerated. See Mack, 45 F.3d at 186.
Simply dismissing Martin’s case, given that it was doomed to
fail on the exhaustion defense he was trying to evade, would
have been no sanction at all. Rivera, 767 F.3d at 687. Martin
protests the ﬁling bar’s eﬀect on his other pending cases, not
just future suits. Most of his litigation arose out of the one
sprawling complaint that the court had severed for conven-
ience, not misjoinder. The point of a Mack bar is a severe
8                                                    No. 21-1937

sanction that denies access to the federal courts for civil rem-
edies, even if those remedies are sought for meritorious
claims. We fully recognize that the dismissals and the Mack
bar were severe sanctions. That’s why courts do not impose
them lightly. They should be imposed only when less severe
sanctions have not been or appear unlikely to be suﬃcient de-
terrents to continued abusive or frivolous litigation. The se-
vere sanctions here were appropriate given Martin’s egre-
gious behavior, his history of litigation misconduct, and the
fact that prior sanctions (including a separate Mack bar in an-
other court) had not deterred him from lying. See In re City of
Chicago, 500 F.3d 582, 585 (7th Cir. 2007); Mack, 45 F.3d at 186.
    Martin’s remaining arguments lack merit. The court rea-
sonably decided not to hold a live hearing on the alleged
fraud and sanctions. The court had given Martin ample notice
and opportunity to respond before imposing sanctions, and
he failed to identify any evidence or plausible argument that
could aﬀect the court’s decision. See Kapco Mfg. Co. v. C&O
Enters., Inc., 886 F.2d 1485, 1495 (7th Cir. 1989). Martin main-
tains that he could produce witnesses to testify that the out-
dated grievance forms he produced as evidence were still in
use. That evidence would not matter. Those forms are not re-
lated to the altered, Bates-stamped grievance response form—
the sole basis for the court’s decision. Martin also failed to ex-
plain what information he would be able to convey in a live
hearing that he could not present in his many written argu-
ments against sanctions (which he could have, but had not,
signed under penalty of perjury). The district court reasona-
bly concluded that a hearing would not aid its decision. Id.
   Next, Martin challenges the denial of his motion to have
the court recruit and appoint forensic experts to evaluate the
No. 21-1937                                                                9

falsiﬁed forms in the hopes of proving that he had not altered
them. We review for an abuse of discretion the court’s denial
of Martin’s motion for appointment of expert witnesses under
Federal Rule of Evidence 706. Giles v. Godinez, 914 F.3d 1040,
1053–54 (7th Cir. 2019). This court has previously found some
circumstances in which a district court should consider ap-
pointing a neutral expert to help the court understand im-
portant evidence, even when the expert’s opinion incidentally
beneﬁts a party. See Rowe v. Gibson, 798 F.3d 622, 632 (7th Cir.
2015), rehearing en banc denied by equally divided court,
2015 WL 10767326 (7th Cir. 2015). But that decision remains
ﬁrmly within a district court’s broad discretion, see Giles, 914
F.3d at 1053, and a court should ensure that the purpose of the
expert’s opinion is to aid the court, not the party seeking ap-
pointment. See Ledford v. Sullivan, 105 F.3d 354, 358–59 (7th
Cir. 1997) (Rule 706 expert may be appointed to “assist the
trier-of-fact to understand the evidence or decide a fact in is-
sue.”). Here, the court did not abuse its discretion by denying
the motion. The evidence of Martin’s fraud was plain, and the
court did not abuse its discretion in deciding that it did not
need an expert to understand the evidence. See id. 2
   Nor did the court err by refusing to take judicial notice of
Martin’s proposed evidence that the prison still used out-
dated forms. See Fed. R. Evid. 201(b). Those documents were

    2 When a party seeks a court-appointed expert to fill a hole in that
party’s case, caution is especially warranted. The court may do so in an
extraordinary case, as shown in Rowe, 798 F.3d at 632, but the court should
consider carefully whether appointing such an expert may undermine the
court’s neutrality. Courts should also consider how the expert will be com-
pensated and the fairness, or lack of fairness, in ordering one party to bear
the cost of compensating an expert whose opinion helps the other party
build her case. See Ledford, 105 F.3d at 360–61.
10                                                 No. 21-1937

irrelevant to the sanction decision here. Finally, the court did
not err in denying Martin’s motion for sanctions against the
defendants. His accusations of sanctionable conduct by the
defendants contradicted the court’s factual ﬁnding about his
own. The judgment of the district court, including the Mack
ﬁling bar, is AFFIRMED.